Citation Nr: 1420416	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1967 to April 1969.  His awards and decorations include the Combat Infantryman Badge (CIB), the Purple Heart Medal, and the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals additional VA treatment records dated in 2012 and 2013, which have been reviewed by the RO and the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2009 VA Form 9 (substantive appeal), the Veteran requested a travel board hearing before a Veterans Law Judge at the RO.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a travel board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



